DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on July 1, 2021.
Claims 1-20 are pending.

Claim Objections
Claims 15-18 are objected to because of the following informalities:
Claims 15-18 are stated to be dependent off of claim 13 but the claims state “The system of claim...”. Claim 13 is a non-transitory computer-readable storage medium claim. It is believed these claims should be dependent off of claim 14 and not 13 and should be changed to “The system of claim 14…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 10-12, 14, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luan et al. (US 2015/0363300).

With respect to Claim 1, Luan et al. disclose:
	process event data and video frames produced by a program during execution of the program, (the video recorder records video (video frames) of a display interface of software under test to capture user actions (event data) performed by the quality assurance engineer while testing the software, Paragraph 20, lines 1-5) the event data representing user actions with respect to a graphical user interface (GUI) of the program; (video recorder generates metadata describing performed user actions including frame reference metadata example operation metadata and/or example operation parameter metadata (event data), Paragraph 22, lines 1-6)
identify an area of the GUI that corresponds to a respective user action of the user actions, (identifying graphical user interface controls on which to perform specified user actions (area of the GUI that corresponds to a respective user action), Paragraph 15, lines 16-19) wherein identifying the area of the GUI uses a first video frame before an event corresponding to the respective user action, and a second video frame after the event corresponding to the respective user action; (a video scanner captures a marked frame (second video frame) from a software test video and a non-marked frame (first video frame) that does not include a visual indicator wherein the non-marked frame represents the user interface of the software under test prior to execution of a user action that is indicated in the marked frame using the visual indicator, Paragraph 15, lines 1-12)
identify, based on the identified area, a test object representing a user interface (UI) element; (providing/identifying the user action, the user action parameter and the non-marked frame and/or the portion of the non-marked frame in an information package (test object), Paragraph 16, lines 13-17)
and generate a test script for testing the program, the test script including the test object. (the script generator generates a test script based on the information package provided by the video scanner, Paragraph 17, lines 1-4)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Luan et al. further disclose:
wherein the event data and the video frames are associated with timestamps, wherein the first video frame is associated with a first timestamp before an event timestamp associated with the event, and the second video frame is associated with a second timestamp after the event timestamp associated with the event. (frame reference metadata describes or specifies a frame position in the software test video during which the user action is performed and may include a frame number and/or a timestamp corresponding to a frame position or time position in the software test video, Paragraph 22, lines 16-21; using frame reference metadata to identify marked/non-marked frames (first/second video frame), Paragraph 33)

With respect to Claim 3, all the limitations of Claim 2 have been addressed above; and Luan et al. further disclose:
wherein identifying the area of the GUI that corresponds to the respective user action uses a first set of video frames before the event timestamp, and a second set of video frames after the event timestamp. (a video scanner captures a marked frame (second set of video frames) from a software test video and a non-marked frame (first set of video frame) that does not include a visual indicator wherein the non-marked frame represents the user interface of the software under test prior to execution of a user action that is indicated in the marked frame using the visual indicator, Paragraph 15, lines 1-12)

With respect to Claim 7, all the limitations of Claim 2 have been addressed above; and Luan et al. further disclose:
wherein identifying the area of the GUI that corresponds to the respective user action comprises segmenting an image of the GUI to find features associated with the UI element. (the non-marked frame is useful to provide a visual representation of the user interface of the software under test to a user simulation program without obstructions so that the user simulation program can use image recognition (segmenting an image of the GUI) to identify graphical user controls (features associated with the UI element) on which to perform specified user actions, Paragraph 15, lines 12-19)

With respect to Claim 8, all the limitations of Claim 2 have been addressed above; and Luan et al. further disclose:
wherein the instructions upon execution cause the system to:
save features of the GUI in the first video frame prior to occurrence of event corresponding to the respective user action (capturing a portion of the non-marked frame (first video frame) and/or an object displayed in the non-marked frame which represents the user interface (save features) of the software under test prior to execution of a user action, Paragraph 15, lines 7-12; identifying graphical user interface controls (save features) from the non-marked frame, Paragraph 15, lines 12-19)

With respect to Claim 10, all the limitations of Claim 1 have been addressed above; and Luan et al. further disclose:
wherein the instructions upon execution cause the system to:
determine a time at which the respective user action is to be performed; (execution of the test script using a user simulation program can re-create user actions (determine a time at which the respective user action is to be performed) described in the test script in such a way that is the same as when the quality assurance engineer performed the same user action on the test machine, Paragraph 24, lines 31-41)
and trigger the respective user action at the determined time during replay of the test script. (execution of the test script using a user simulation program can re-create user actions described in the test script in such a way that is the same as when the quality assurance engineer performed the same user action on the test machine, Paragraph 24, lines 31-41)

With respect to Claim 11, all the limitations of Claim 1 have been addressed above; and Luan et al. further disclose:
wherein the instructions upon execution cause the system to:
during replay of the test script to test the program, locate an interactive area of the GUI of the program based on matching the test object in the test script to a template. (when executing the test script, the user simulation program scans the window corresponding to the “Remote Desktop Connection” user interface for an image object and then “clicks” on the image object (matching the test object in the test script to a template) in order to recreate software issues, Paragraph 26, lines 11-18)

With respect to Claim 12, all the limitations of Claim 1 have been addressed above; and Luan et al. further disclose:
wherein the instructions upon execution cause the system to: use a machine learning classifier to identify the area. (identifying a non-marked frame used in identifying the area based on retrieving a frame from a storage device that is n frame positions prior to the frame position indicated by the frame reference metadata which can be based on learned (machine learning classifier) historical values, Paragraph 33)

Claims 14 and 18 are system claims corresponding to the non-transitory machine-readable storage medium claims above (Claims 1 and 7) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1 and 7.

With respect to Claim 15, all the limitations of Claim 14 have been addressed above; and Luan et al. further disclose:
wherein the processing of the event data, the identifying of the first and second groups of video frames, the determining of the area, the identifying of the test object, and the generating of the test script are performed as part of real-time processing of the event data and the video frames to generate the test script. (a video recorder records video of a display interface of software under test to capture user actions performed while testing the software (real time) and provides this information to a script generator to automatically generate a test script, Paragraphs 14 and 20)

Claims 19 and 20 are system claims corresponding to the non-transitory machine-readable storage medium claims above (Claims 1 and 11) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (US 2015/0363300) in view of Kaasila et al. (US 2014/0047417).

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Luan et al. do not disclose:
	wherein identifying the area of the GUI that corresponds to the respective user action is based on identifying a set of pixels that changed from a first state in the first video frame to a different second state in the second video frame.
	However, Kaasila et al. disclose:
	wherein identifying the area of the GUI that corresponds to the respective user action is based on identifying a set of pixels that changed from a first state in the first video frame to a different second state in the second video frame. (comparing side-by-side real pixel-to-pixel screenshots (first/second video frame) to determine changes/differences (identifying the area of the GUI that corresponds to the respective user action), Paragraph 89)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kaasila et al. into the teaching of Luan et al. to include wherein identifying the area of the GUI that corresponds to the respective user action is based on identifying a set of pixels that changed from a first state in the first video frame to a different second state in the second video frame in order to help determine differences between two screenshots which can be helpful during a testing routine.

With respect to Claim 5, all the limitations of Claim 4 have been addressed above; and Kaasila et al. further disclose:
	wherein the set of pixels corresponds to a region of the GUI selected by the respective user action. (highlights differing area (region of the GUI selected by the respective user action), Paragraph 89)

With respect to Claim 6, all the limitations of Claim 4 have been addressed above; and Luna et al. further disclose:
	wherein identifying the area of the GUI that corresponds to the respective user action comprises identifying a contour around the set of pixels. (identifying a visual indicator (contour around the set of pixels) which can be a glow, a circle, a square, or other shape or indicia on or around a graphical object subjected to a user action (the set of pixels), Paragraph 14, lines 13-21)

Claims 16 and 17 are system claims corresponding to the non-transitory machine-readable storage medium claims above (Claims 4 and 6) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 4 and 6.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (US 2015/0363300) in view of Stokman et al. (US 2015/0242104).

With respect to Claim 13, all the limitations of Claim 1 have been addressed above; and Luan et al. do not disclose:
	wherein the event data is associated with event timestamps, and the video frames are associated with video timestamps, and wherein the instructions upon execution cause the system to: correlate events represented by the event data to areas containing Ul elements based on the event timestamps and the video timestamps.
	However, Stokman et al. disclose:
wherein the event data is associated with event timestamps, (function records an “event” that consists of the elapsed time since the start of the video recording and the relevant information regarding the event, Paragraph 105) and the video frames are associated with video timestamps, (video recording consists of a start and stop time (timestamp), Paragraph 105) and wherein the instructions upon execution cause the system to: correlate events represented by the event data to areas containing Ul elements based on the event timestamps and the video timestamps. (event timestamps and the video recording (video timestamps) enable a server to extract a screenshot image of each frame where a specific event occurs (correlate between event timestamp and video timestamp), Paragraph 105)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Stokman et al. into the teaching of Luan et al. to include wherein the event data is associated with event timestamps, and the video frames are associated with video timestamps, and wherein the instructions upon execution cause the system to: correlate events represented by the event data to areas containing Ul elements based on the event timestamps and the video timestamps in order to be able to extract a screenshot image of each frame where an event occurs to display where in a recorded process that a developer engaged in a particular event. (Stokman et al., Paragraph 105)

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lachwani et al. (US 2017/0147480) disclose test script generation.
Janarthanan et al. (US 2021/0294728) disclose generating test scripts.
Kurapati et al. (US 8,856,594) discloses a testing framework that includes generated test scripts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        August 18, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191